MORGAN, C. J.
The record discloses that appellant entered the district courtroom in the Benewah county courthouse and there stole a sum of money. He insists there is no evidence that the entry was made with burglarious intent, and that this indispensable element of the crime with which he was charged and of which he was Convicted is lacking.
There is no evidence tending to show appellant knew, when he entered the building, the money he took was there. For that matter the evidence will not justify the conclusion he knew there was any specific article of personal property therein which he desired to appropriate. Such knowledge *226on his part was not necessary to make his act burglary. C. S., see. 8400, provides: “Every person who enters any . . . . building, .... with intent to commit grand or petit larceny or any felony, is guilty of burglary.”
If appellant entered the building in question with intent to steal anything to be found therein which he might desire to appropriate, his act was burglary. He entered the room, stole the money, and immediately went out, and the question as to what intent prompted him to enter was one for the jury. By its verdict it found that intent to be to commit larceny, and the finding is justified by the established facts. (9 C. J., p. 1078, sec. 138; State v. Johnson, 33 Minn. 34, 21 N. W. 843; State v. Ward, 116 Minn. 516, 134 N. W. 115; State v. Cash, 38 Kan. 50, 16 Pac. 144; Love v. State, 82 Tex. Cr. 411, 199 S. W. 623; People v. Curley, 99 Mich. 238, 58 N. W. 68.)
The judgment appealed from is affirmed.
Rice and Budge, JJ., Concur.